CLD-298                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1324
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                            JAMES ANDREW WILLIAMS,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                        (D.C. Criminal No. 2:11-cr-00247-001)
                      District Judge: Honorable Gustave Diamond
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 13, 2015
        Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                             (Opinion filed: August 31, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       In 2011, James Andrew Williams was charged with one count of failing to register

as a convicted sex offender in violation of 18 U.S.C. § 2250(a). In 2013, after he pleaded


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
guilty, he was sentenced to time served and a 10-year term of supervised release.1 Twice,

his supervised release has been revoked for violations. Each time, he was sentenced to

prison and given a new term of supervised release.2 While serving the second of the two

sentences for violating the terms of his supervised release at FCI – Loretto, Williams

filed a pro se motion on the docket of his criminal case.

         Williams asked the District Court to instruct the warden at FCI – Loretto to “open

up unlimited . . . access to attorneys, courts, investigators in the Western District of

Pennsylvania with a joint motion” and “to release any information or knowledge” of

threats against Williams by “Hispanics and/or gang members” and “conflicts between

them.” The District Court, noting that it lacked authority over the operations of the

Bureau of Prisons, denied the motion. The District Court nonetheless forwarded a copy

of the motion to the warden to address Williams’s apparent concern about his safety.

         Williams appeals.3 We have jurisdiction under 28 U.S.C. § 1291. Upon review,

we will summarily affirm because no substantial question is presented on appeal.4 3d

Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.



1
 We dismissed Williams’s subsequent appeal on the government’s motion invoking the
fugitive disentitlement doctrine. United States v. Andrews, C.A. No. 13-1706 (order
entered on Jan. 24, 2014).
2
 We allowed Williams to withdraw the appeals he took of those decisions. United States
v. Andrews, C.A. No. 13-2630 (order entered on Sept. 27, 2013); United States v.
Andrews, C.A. No. 14-3362 (order entered on Aug. 5, 2014).
3
    He seeks to stay this appeal until he is released from prison. We deny his request.
                                               2
       First, we note that it is not clear under which authority Williams proceeded with

his request, in his criminal case, for the District Court to instruct the warden. If he was

attempting to open an original mandamus action under 28 U.S.C. § 1361, his attempt was

appropriately rebuffed because he did not show that the warden owed him a duty to

provide unlimited access to, and the release of, information. If he was seeking to file a

petition under 28 U.S.C. § 2241, as he suggests in his notice of appeal by essentially

arguing that the District Court retains authority over his sentence, the denial was also

correct. A federal prisoner may challenge the execution of his sentence in a petition

pursuant to § 2241. See Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001). However,

Williams does not raise such a challenge; if anything, his motion related to the conditions

of his confinement, which cannot be raised in habeas. Cf. Leamer v. Fauver, 288 F.3d
532, 542 (3d Cir. 2002) (“[W]hen the challenge is to a condition of confinement such that

a finding in plaintiff's favor would not alter his sentence or undo his conviction, [a civil

rights action] is appropriate.”)

       Also, Williams did not present a civil rights complaint or seek to open a new

action with his filing.5 He essentially sought discovery. In his criminal case, there was



4
  After we notified him that his appeal was subject to possible summary action, he
responded that he would like us to consider new claims. However, we do not consider
claims not raised in the District Court. See Brenner v. Local 514, United Bhd. of
Carpenters & Joiners of Am., 927 F.2d 1283, 1299 (3d Cir. 1991).
5
  We are aware that he asserts, in his motion for a stay, that he is pursuing a civil action
against staff at FCI – Loretto, but those claims are separate from his efforts to have the
warden instructed.
                                              3
no good cause for the information unrelated to his criminal case and sought after his

judgment was entered. See Fed. R. Crim. P. 16(d) (regulating discovery in criminal

cases). And, as noted, there was no pending civil action for which a subpoena or

discovery was appropriate. See Fed. R. Civ. P. 26 & 45.

       For these reasons, we conclude that the District Court correctly ruled that it was

without authority to provide the relief that Williams requested. We will affirm the

District Court’s judgment.6




6
 As we noted above, his motion for a stay of this appeal until his release from prison is
denied.
                                             4